Citation Nr: 1819574	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1967 to November 1969 and from December 1969 to January 1972.  The Veteran had service in the Republic of Vietnam, and was awarded the Vietnam Service Medal and Vietnam Campaign Medal.

This case comes before the Board of Veterans' Appeals (the Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in July 2014.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claims in January 2015 and October 2016 for further development.  Stegall v. West, 11 Vet. App. 268 (1998).  To the extent possible that development has been completed and the case has been returned to the Board.


FINDINGS OF FACT

1.  The weight of the probative evidence is against a finding that the Veteran's hypertension is related to active service, or caused or aggravated by his service-connected coronary artery disease.

2.  The weight of the probative evidence is against a finding that the Veteran's COPD is related to active service, or caused or aggravated by his service-connected diabetes.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria to establish service connection for COPD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in December 2008 and March 2015 letters.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.  The Veteran was provided a hearing before the undersigned VLJ in July 2014.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in January 2015 and October 2016 to obtain outstanding VA medical records and obtain opinions regarding the Veteran's hypertension and COPD.  VA medical records were obtained in March 2015, July 2015, and October 2016, and VA opinions were obtained in May 2015 and February 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998), Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Legal Criteria

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish entitlement to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247.  Service connection may also be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury, by demonstrating (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 1 Vet. App. 439 (1995); Wallin v. West, 11 Vet. App. 509 (1998).

Service Connection - Hypertension

The Veteran seeks entitlement to service connection for hypertension, which he asserts is due to his service in Vietnam, or is caused or aggravated by his service-connected coronary artery disease.  See August 2013 statement.  However, for the reasons discussed below, the evidence is against the Veteran's claim.  

The Veteran has a diagnosis of hypertension, satisfying the first service connection element.  See June 2009 and April 2011 VA examination reports.

Service treatment records are silent for signs or symptoms of hypertension.  Moreover, upon evaluation at separation from service, the Veteran's cardiovascular system was clinically normal and his blood pressure was 120/70.  See January 1972 separation examination report.  However, the Veteran had service in the Republic of Vietnam and is thus presumed exposed to herbicide agents.  Based on the foregoing, the second Hickson element is met.  Additionally, as the Veteran is service-connected for coronary artery disease, he has met the second Wallin element.  

With respect to nexus evidence, the record contains conflicting opinions.

In an October 2010 letter, Dr. R. W. wrote that the Veteran had asked him to provide a letter regarding two cardiovascular problems that may have been related to herbicide agent exposure.  He stated that the Veteran's hypertension had been challenging at times, but provided no statement regarding the relationship between the Veteran's hypertension and his military service.  

In a February 2013 letter, Dr. N. A. wrote that the Veteran's hypertension was solely due to his being diagnosed with coronary artery disease.  She provided no explanation for her conclusion.  

In a May 2015 report, a VA examiner opined that the Veteran's hypertension was less likely than not related to service or to coronary artery disease.  The examiner explained that hypertension developed many years after service, and was very common in the general population of the Veteran's age group.  The examiner added that coronary artery disease did not cause or aggravate the Veteran's essential hypertension.

In February 2017 a VA clinician opined that the Veteran's hypertension was less likely than not related to service.  The examiner explained that the National Academy of Sciences reports entitled VETERANS AND AGENT ORANGE indicated that while studies give some reason to be concerned that Agent Orange may cause hypertension, they did not provide strong evidence that Agent Orange actually causes hypertension; he concluded that the association remained speculative.  The examiner opined that based on all the available evidence, the association of hypertension with Agent Orange exposure did not reach as high as 50 percent probability.  The examiner further observed that the Veteran's hypertension occurred about 20 years after separation from service; on that basis alone it was far less likely than not that his hypertension was caused by exposure to Agent Orange.

The examiner also opined that the Veteran's hypertension was not caused or aggravated by his service-connected coronary artery disease.  With respect to causation, the examiner observed that the Veteran has essential hypertension, and that hypertension is a major risk factor of, and its natural progression resulted in, the development of coronary artery disease, not the converse.  Moreover, the examiner reported that coronary artery disease has never been identified as a risk factor for or cause of hypertension.  The examiner noted that there were multiple risk factors for the development of hypertension, including genetics, aging, tobacco use, alcohol consumption, salt-rich diet through processed and fatty food, physical inactivity, obesity, low potassium intake, and low calcium intake.  The examiner observed that the Veteran had several of these risk factors, including aging, cigarette smoking, alcohol consumption, and documented weight gain.  The examiner concluded that it was more likely than not that the Veteran developed essential hypertension due to his smoking, aging, alcohol consumption, and progressive weight gain.

With respect to aggravation, the examiner noted that the contention that hypertension can be aggravated by coronary artery disease is highly doubtful.  He explained how Dr. R. W.'s note about the Veteran's hypertension becoming increasingly difficult to control is an expected natural progression of longstanding hypertension and cannot be considered aggravation because, even after 20 years of hypertension, there was no evidence of end organ damage.  The examiner opined that Dr. N. A.'s February 2013 opinion was indefensible because the notion of coronary artery disease as a risk factor for hypertension has never been demonstrated.  Further, the examiner explained that given the Veteran's several risk factors for hypertension, which the examiner discussed and which Dr. N.A. did not address, Dr. N.A.'s opinion that coronary artery disease was the sole cause of hypertension had no basis.
Dr. R. W.'s October 2010 letter provided no actual statement regarding the relationship between the Veteran's hypertension and service, thus it has no probative value.  Although Dr. N. A.'s opinion supports the Veteran's claim, she provided no rationale for her findings.  Accordingly, it has little probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Further, the May 2015 VA opinion provided little rationale for its findings, so it too is afforded minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

The February 2017 opinion is consistent with the evidence of record and is based on a review of the Veteran's claims file, reported history, and current medical literature.  Moreover, it addresses conflicting medical evidence and reconciles its findings with that evidence; therefore the Board affords the February 2017 opinion significant probative value.  

The Board considered the Veteran's statements indicating that his hypertension was related to his military service or his service-connected coronary artery disease.  See August 2013 statement and July 2014 Hearing Transcript, pp. 17-18.  However, the Veteran has not been shown to have the requisite medical expertise to comment on a complex medical question such as this.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Accordingly, as the preponderance of the probative evidence is against the claim, service connection for hypertension must be denied.

Service Connection - COPD

The Veteran has a diagnosis of COPD, satisfying the first service connection element.  See June 2009 VA examination report.

The Veterans' December 1969 enlistment examination and report of medical history notes the Veteran reported shortness of breath and chest pain; the examiner indicated that the Veteran's respiratory system was clinically normal, but that the Veteran smoked one and a half packs per day.  Upon evaluation at separation from service, the Veteran's respiratory system was clinically normal.  See January 1972 separation examination report.  Nevertheless, the Veteran had service in the Republic of Vietnam and is thus presumed exposed to herbicide agents.  Further, he reported he was exposed to asbestos during service by virtue of his military duties and during his time at the Great Lakes Naval Training Center.  Based on the foregoing, the second Hickson element is met.  Additionally, as the Veteran is service-connected for diabetes, he has met the second Wallin element.  

With respect to nexus evidence, the record contains negative nexus opinions.

In a May 2015 opinion, a VA examiner opined that the Veteran's COPD was less likely than not related to service.  The examiner explained that COPD was most likely related to smoking, and added that there was no evidence of any asbestos-related pulmonary disease.  

In February 2017, a VA clinician opined that the Veteran's COPD was less likely than not related to service.  The examiner explained that the 2014 National Academy of Sciences report concluded that the current evidence was inadequate or insufficient to determine an association between COPD and herbicide exposure.  However, the examiner observed that the well-established primary cause of COPD is smoking, and that the most likely cause of the Veteran's COPD was his chronic use of tobacco given his admitted 20 to 25 year history of smoking one to two packs per day.  The examiner added that although the Veteran claimed to have quit smoking in 1991, he admitted to still being a smoker at his pulmonary function testing conducted on June 24, 2009.  Moreover, the examiner noted that a review of medical literature indicates that asbestos is not a risk factor at all for the development of COPD.

The examiner also opined that the Veteran's COPD was not caused or aggravated by his service-connected diabetes.  With respect to causation, the examiner observed that COPD and diabetes are two separate entities that have no relationship with one another.  The examiner reiterated that the number one cause of COPD was smoking, and that the Veteran had a strongly positive smoking history, which undoubtedly caused his COPD.

With respect to aggravation, the examiner noted that review of the medical literature indicates that diabetes does not in any way contribute to the development or aggravation of COPD.  The examiner reiterated that the Veteran's diabetes and COPD are two distinct entities.  Thus the COPD was not aggravated by diabetes.  

The February 2017 opinion is consistent with the evidence of record and is based on a review of the Veteran's claims file, reported history, and current medical literature.  Therefore, the Board affords the February 2017 opinion significant probative value.  

The Board considered the Veteran's statements indicating that his COPD was related to his military service or his service-connected diabetes.  See August 2013 statement and July 2014 Hearing Transcript, pp. 18-20.  However, the Veteran has not been shown to have the requisite medical expertise to comment on a complex medical question such as this.  Layno, 6 Vet. App. 465 (1994).  

Accordingly, as the preponderance of the evidence is against the claim, service connection for COPD must be denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for COPD is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


